Citation Nr: 0332303	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  03-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1952 and from November 1952 to June 1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, and Global Assessment of Functioning 
Scale (GAF) scores ranging between 35 and 45, without 
obsessive rituals, illogical, obscure or irrelevant speech, 
spatial disorientation, or near-continuous panic or 
depression affecting his ability to function.

3.  There are no extraordinary factors associated with the 
service-connected PTSD productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.




CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and not 
in excess thereof, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  See also Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim by letters dated in 
September 2002 and May 2003 as well as a Statement of the 
Case (SOC) dated in July 2003.  The Board concludes that the 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  

In addition, in Paralyzed Veterans of America, supra, the 
Circuit Court held that VA cannot deny a claim without giving 
the claimant one year to submit the requested evidence or 
information.  Although both of the VCAA letters sent to the 
veteran stated that he had 30 days in which to identify any 
pertinent evidence, the Board notes that the veteran 
submitted a statement dated in May 2003, in which he 
indicated that he had no further information or evidence 
relevant to his claim.  Furthermore, through his 
representative, the veteran filed a motion to advance his 
claim on the Board's docket.  The Board granted the veteran's 
motion in November 2003.  The Board interprets the veteran's 
correspondence as a waiver of the one-year time period he has 
to submit the requested information.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (2002).  The Board notes that the September 2002 and 
May 2003 letters as well as the July 2003 SOC, informed the 
veteran of the evidence necessary to substantiate his claim.  
The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R § 3.102 (2003).  
This obligation was satisfied by the VA examination report of 
record, which is dated in January 2003.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed, that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on a veteran's average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, a separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

The Board also notes that the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 38 C.F.R. § 4.125 (2001)).  
Nowithstanding the amendments, since the veteran filed his 
claim for PTSD after this date, only the new regulations are 
applicable in this situation.  See Karnas, supra.  

Pursuant to the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003), a 30 percent evaluation is assigned for 
PTSD which produces occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the issue of the criteria for rating 
disability due to PTSD.  The Court noted the phrase "such 
symptoms as" by definition means "for example" or "like or 
similar to." See WEBSTER'S NEW WORLD DICTIONARY 1337 (3rd. 
coll.ed. 1988).  The use of the term "such as" demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with regulation, to find the presence of all, most, 
or even some, of the enumerated symptoms is unsupported by 
reading of the plain language of the regulation.  The Court 
stated that if the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  The Court concluded that "the 
rating specialist is to consider all symptoms of a claimant's 
[service-connected mental] condition that affect the level of 
occupational or social impairment."  Id. at 443.

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  The veteran filed a claim for 
entitlement to service connection for PTSD in August of 2002.  
In support of his claim, he submitted a letter from his 
therapist at the Orlando Vet Center dated in November 2002.  
In his letter, the therapist indicated: the veteran 
"exhibits symptoms that exceed the criteria [for PTSD] 
identified in the DSM IV.  His nightmares, flashbacks and 
intrusive thoughts have increased his anger level to the 
point where he is unable to perform socially in any setting 
or atmosphere.  He has alienated himself from family and 
friends.  He reports a level of anger that is easily provoked 
by the simplest of situations.  His family members are in 
fear of him harming himself or his wife during his fits of 
anger. . . .  [He] sleeps on average of two hours at a time 
[and] upon waking sits in the dark in a chair.  He sleeps are 
fitful and unrest full [sic].  The Mississippi Combat Index 
Scale far exceeded the minimum required for PTSD indication.  
His PCL score is elevated as well.  Dementia is not exhibited 
at this time."  The therapist also noted that the veteran 
was distressed over the recent denial of his claim for 
entitlement to service connection for a vision disability in 
his left eye.  In addition, the therapist assigned the 
veteran a GAF score of 35.  

In January 2003, the veteran also underwent a VA examination 
in connection with his claim for service connection for PTSD.  
During this examination, the veteran reported "that he has 
avoided treatment for his psychiatric problems."  The 
examiner's notes indicate that they appeared to be present 
chronically, but the veteran has denied them.  The veteran 
also reported experiencing "nightmares, flashbacks, daily 
intrusive thoughts, chronic insomnia with battle dreams, 
hypervigilance, hyperresponsiveness, avoidance and startle 
reaction."  Nevertheless, the veteran reported being able to 
work at the Post Office following his separation from 
service, in spite of his PTSD.  He denied having suicidal or 
homicidal thoughts.  He reported that since his retirement in 
1993 he walks and gardens, however, he is "extremely angry 
and depressed."  In addition, the veteran's wife reported 
that he "is extremely aggressive" and "very quick to 
hurt."  

The VA examiner noted that the veteran's "mood appear[ed] 
extremely controlled and blunted."  He also noted that there 
was "no evidence of thought or perceptual disorder."  The 
examiner further noted that the veteran was oriented in all 
spheres and that he did "very well on the cognitive 
portion."  In addition, the examiner noted that the veteran 
was difficult to converse with, especially during the 
cognitive part of the Mental Status Examination.  As a result 
of his examination, the examiner indicated that the veteran 
was "competent to manage his own affairs."  He also 
diagnosed the veteran with PTSD "chronic, moderately severe 
with intrusive, hyperactive and avoidant symptoms [; ] 
stressors are well-documented."  In Axis III of his 
Diagnostic Impression, the examiner noted that the veteran 
was missing his left eye.  He assigned him a GAF score of 45.  

Applying the above criteria in determining whether the 
veteran is entitled to a disability rating in excess of 30 
percent for his service-connected PTSD, the Board concludes 
that a 50 percent disability rating, and not in excess 
thereof, is appropriate.  Specifically, the Board finds that 
the veteran's symptoms most closely resemble those associated 
with a 50 percent disability rating.  Significantly, he 
suffers from occupational and social impairment with reduced 
reliability due in part to flattened affect; disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  He 
reported feelings of anger, stress, difficulty sleeping, and 
depression.  In addition, he related that he was "unable to 
perform socially in any setting or atmosphere" and has 
"alienated himself from family and friends."  Moreover, his 
wife and family report fearing that he may harm himself or 
his wife during his fits of anger.  Nevertheless, he has 
maintained his marital and familial relationships and also 
remained employed until his retirement in 1993.  Furthermore, 
the VA examiner indicated that he did not suffer from thought 
or perceptual disorders, nor did he report suicidal or 
homicidal thoughts.

The Board has also considered the veteran's GAF scores, which 
range from 35 to 45.  The Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) provides that a GAF 
score represents the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition).  

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The evidence in the present case does not support a 
disability rating in excess of 50 percent.  Specifically, a 
70 percent evaluation for PTSD requires symptoms which would 
be productive of impairment equivalent to impairment 
resulting from such symptoms as suicidal ideation, 
obsessional rituals which interfered with routine activities, 
illogical, obscure, or irrelevant speech, near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships.  Although the record 
clearly demonstrates that the veteran experiences 
occupational and social impairment due to such symptoms as 
nightmares, depression, anxiety, and stress, etc., with 
deficiencies in several areas, the impairment does not rise 
to the level of a 70 percent psychiatric disability.  38 
C.F.R. §§ 4.7, 4.130 (2003).  

Similarly, a 100 percent evaluation is not warranted, since 
the veteran has not reported symptoms that demonstrate a 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.7, 4.130 (2003).  

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service- connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
psychiatric disorder is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).

Finally, the Board concludes that the record reflects that 
the veteran's PTSD has remained essentially the same since 
the time of his application for compensation until the 
present.  Thus, staged ratings are not warranted in this 
case.  See Fenderson, 12 Vet. App. 119.

Therefore, applying the pertinent law to the facts of this 
case, the Board concludes that a 50 percent disability 
rating, and not in excess thereof, is consistent with the 
observations and diagnoses of the examiners, as well as the 
GAF scores which they assigned to the veteran.  

ORDER

An initial evaluation of 50 percent, and not in excess 
thereof, for PTSD has been met.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



